                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                                                  § CASE NUMBER 6:18-CR-00079-JDK
v.                                                §
                                                  §
                                                  §
RICHARD PECK,                                     §


               ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
              OF FACT AND RECOMMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant’s plea of guilty to Count One with a

violation of Title 18 U.S.C. § 2252A(a)(5)(B) and (b)(2) - Possession of Child Pornography.

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11,

the Magistrate Judge recommends that the Court accept the defendant’s guilty plea. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed MONDAY, MAY 13, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the plea agreement is approved by the Court, conditioned upon a review of the

presentence report.
      It is further ORDERED that, pursuant to Defendant’s plea agreement, the Court finds

Defendant, Richard Peck, GUILTY of Count One of the Indictment in the above-numbered cause

and enters a JUDGMENT OF GUILTY against Defendant as to Count One of the Indictment.

      So ORDERED and SIGNED this 15th day of May, 2019.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
